DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

The amendment filed on 21 June 2022 has been entered. Claim(s) 1-4 and 6-20 remain pending in this application. Claim(s) 5 has been cancelled.  Claim(s) 11-20 are new.

Claim Objections
Claim 11 is objected to because of the following informalities:  
Regarding Claim 11, “a payload” in line 10 should be “the payload”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 14 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 14 recites the limitation "said fuel pump”, “said fuel tank”, “ said frame”, “said fuel injectors” and “said aft portion" in Lines 2-4.  There is insufficient antecedent basis for these limitations in the claim.

The term “high-expansion ratio rocket nozzle” in claim 18 is a relative term which renders the claim indefinite. The term “high-expansion ratio rocket nozzle” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. While the concept of a high-expansion ratio for use in rockets is known it is not clear what ratio the claim considers high-expansion ratio.  For example, a rocket nozzle may be designed for an altitude above sea level but below the outer limits of the atmosphere, thereby making it a high-expansion ratio nozzle relative to sea-level operation but a low expansion ratio nozzle relative to operation in space.  For examination purposes the limitation will be interpreted as a rocket nozzle that is described as having an expansion ratio higher than a nozzle designed for a lower altitude or a nozzle with an expansion ratio designed for use in space.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Redding (U.S. Pre-grant Publication 2004/0021040), hereinafter Redding, in view of Goss (U.S. Patent No. 3,908,933), hereinafter Goss, and Baker (U.S. Pre-grant Publication 2010/0162684), hereinafter Baker.

Regarding Independent Claim 1, Redding discloses a method of propulsion using a ramjet (Paragraph 0055 – the method of launching a stage that includes a ramjet prolusion system is described), comprising: 
providing a high-speed-launch ramjet boost (HSLRB) stage (19 and 15) including a frame (Figure 3 – the HSLRB stage, 19 and 15, has a frame) including a front portion (Figures 3 and 5 – the left side, as seen in the figures, of HSLRB, 19 and 15, is the front portion) and an aft portion (Figures 3 and 5 – the right side, as seen in the figures, of HSLRB, 19 and 15, is the aft portion), and a fuel tank (Paragraph 0055 – the HSLRB, 19 and 15, includes a fuel tank) within said frame (Paragraph 0055 – the fuel tank is within the frame) and a high-speed-launch ramjet boost (HSLRB) engine within said frame (Figures 3 and 5 – Paragraphs 0055 and 0056 – the engine of the HSLRB stage, 19 and 15, includes a ramjet mode and is carried to a high speed by the SR-71 aircraft and therefore is a high-speed-launch ramjet boost engine ) attached to a high-speed launch airplane (Figure 3 – the HSLRB, 19 and 15, is attached to a high speed launch airplane, 27) configured to reach a speed of at least 1.5 Mach without operation of the HSLRB engine (Figure 4 – Paragraph 0113, Lines 6-10 – the SR-71 or high speed launch airplane reaches a speed of between Mach 2 and Mach 3 before starting the HSLRB therefore the high speed launch airplane reaches the speed without operation of HSLRB); said HSLRB engine including: 
a combustion system (Figure 5 - Paragraph 0055 – the HSLRB engine has a combustion system that has a rocket mode, ramjet mode and scramjet mode) for igniting fuel from said fuel tank (Figure 5 – Paragraph 0055 – the combustion system ignites fuel provided from the fuel tank using the injectors ); 
at least one inlet (Figure 5 – the engine has an inlet shown at the left sides of the engine and pointed to by “LIP”) providing a pathway for air to flow within said frame toward said fuel injectors (Figure 5 – the inlet provides a pathway for the air to flow to the fuel injectors within the frame); 
a processor (Table 1, #14 – the HSLRB stage includes a computer along with autopilot and guidance and navigation, therefore the stage has a processor to perform such operations), wherein said processor provides control signals (Table 1, #14 – the HSLRB stage includes a computer along with autopilot and guidance and navigation, therefore processor provides control signals);
carrying said HSLRB stage to a speed of at least 2.0 Mach during flight of said high-speed launch airplane (Figure 4 - Paragraph 0113 – the HSLRB is carried by the high-speed launch airplane to a speed of between Mach 2 and Mach 3 before starting); 
igniting said HSLRB engine while attached to said high-speed launch airplane and while said high-speed launch airplane is traveling at a speed of at least 1.5 Mach (Paragraph 0113 – the ramjet of the HSLRB is started/ignited while still captive on/attached to the high-speed airplane after the high speed airplane reaches a speed of Mach 2, which is higher than 1.5); 
separating said HSLRB stage from said high-speed launch airplane after said igniting (Paragraph 0113, Lines 10-12 – the HSLRB, 19 and 15, is launched/deployed after being started/ignited).
Redding, as discussed so far, does not disclose a fuel pump within said frame; the combustion system igniting fuel pumped by said fuel pump; a variable geometry (VG) nozzle having a nozzle actuator at said aft portion for exhausting exhaust gas from combustion of said fuel by said combustion system, and a processor coupled to receive sensing signals from at least one of a pressure sensor and a temperature sensor during flight, wherein said processor provides control signals to said nozzle actuator for dynamically controlling an aperture size of said VG nozzle, at least implementing said dynamically controlling said aperture size of said VG nozzle after said separating;
launching a rocket-powered stage from said HSLRB stage after said separating; and
releasing a payload from said rocket-powered stage reaching a predetermined speed after being launch from said HSLRB.
However, a second embodiment of Redding (Figure 6) teaches a method of propulsion comprising:
an HSLRB (Paragraph 0118 – the RBCC/ABPM, 15), and launching a rocket-powered stage from said HSLRB stage after said separating from a launch aircraft (Figure 6 – Paragraphs 0095, 0113 and 0116 – the cruiser, 14, includes a plug-cluster rocket engine to propel the cruiser and therefore is a rocket powered stage that is launched from the HSLRB after the HSLRB and the rocket powered stage are separated from the launch aircraft); and
releasing a payload from said rocket-powered stage responsive to said rocket-powered stage reaching a predetermined speed after being launched from said HSLRB (Paragraph 0115 and 0016 – the drogue is part of the payload being carried by the cruiser/rocket-powered stage that is deployed upon the stage reaching speeds close to but above Mach 1, which is a predetermined speed that is reach after separated from the HSLRB/ABPM).
Further it is noted that the second embodiment of Redding is a further stage of development of the first embodiment of Redding (Figure 8).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Redding by making the vehicle attached to the high-speed launch airplane include the HSLRB and a rocket-powered stage such that the method of Redding further includes launching a rocket-powered stage from said HSLRB stage after said separating; and releasing a payload from said rocket-powered stage reaching a predetermined speed after being launch from said HSLRB, as taught by the second embodiment of Redding, in order to provide affordable on-orbit services with reduced spacecraft operating costs (Redding – Paragraph 0080).
Redding does not explicitly disclose a fuel pump within said frame; the combustion system igniting fuel pumped by said fuel pump; a variable geometry (VG) nozzle having a nozzle actuator at said aft portion for exhausting exhaust gas from combustion of said fuel by said combustion system, and a processor coupled to receive sensing signals from at least one of a pressure sensor and a temperature sensor during flight, wherein said processor provides control signals to said nozzle actuator for dynamically controlling an aperture size of said VG nozzle, at least implementing said dynamically controlling said aperture size of said VG nozzle after said separating.
However, Goss teaches a high-speed-launch ramjet boost (HSLRB) stage (Figure 1) including:
a frame (Figure 1 – the outermost structure of the missile) including a front portion (Figure 1 - the front half of the missile) and an aft portion (Figure 1 – the rear half of the missile), and
a fuel pump (Figures 8-12, Element 440) within said frame (Figure 8 – the fuel pump, 440, is shown to be within the frame);
a high-speed-launch ramjet boost (HSLRB) engine within said frame (Figure 4 – the internal structure within the frame, e.g. the missile, is the engine) including:
a combustion system (108) for igniting fuel pumped by said fuel pump (Figures 8-12 – the figures show the fuel from the fuel pump being provided to the combustor therefore the fuel from the fuel pump is ignited by the combustion system).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Redding to have the ramjet stage include a high-speed-launch ramjet boost (HSLRB) stage including: a fuel pump within said frame; the combustion system igniting fuel pumped by said fuel pump, as suggested and taught by Goss, in order to have a combustion system that operates at a minimum cruise combustion efficiency of 80 percent at high altitudes and 90 percent at low altitudes (Goss – Column 15, Lines 55-62).
Redding in view of Goss do not disclose a variable geometry (VG) nozzle having a nozzle actuator at said aft portion for exhausting exhaust gas from combustion of said fuel by said combustion system, and a processor coupled to receive sensing signals from at least one of a pressure sensor and a temperature sensor during flight, wherein said processor provides control signals to said nozzle actuator for dynamically controlling an aperture size of said VG nozzle, at least implementing said dynamically controlling said aperture size of said VG nozzle after said separating.
However, Baker teaches a variable geometry (VG) nozzle (Figure 3, 64) for a ramjet engine (Paragraph 0013, Lines 13-16) having a nozzle actuator (74) at said aft portion (Figures 1 and 3 – the nozzle actuator, 74, is located around the nozzle, 64, which is at the aft portion of the engine, as seen in figure 1) for exhausting exhaust gas from combustion of said fuel by said combustion system (Paragraph 0015 – the exhaust from the combustion of fuel in the combustion system is exhausted through the nozzle), and a processor (Paragraph 0021, Lines 18-23 – the controller is a processor) coupled to receive sensing signals from at least one of pressure sensor (Paragraph 0021, Lines 18-23 – the actuator is controlled based on the nozzle pressure ratio therefore the processor would be coupled to a pressure sensor to sense the pressure ratio) and a temperature sensor during flight (Paragraph 0021, Lines 25-27 – the actuator is be controlled by a temperature sensor therefore the processor would be coupled to a temperature sensor), wherein said processor provides control signals to said nozzle actuator (Paragraph 0021, Lines 18-23 – the processor controls the actuator) for dynamically controlling an aperture size of said VG nozzle (Paragraph 0030 – the nozzle changes the exit area/aperture size of the nozzle), and dynamically controlling the said aperture size of said VG nozzle(Paragraph 0030 – the nozzle changes the exit area/aperture size of the nozzle).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the invention of Redding in view of Goss to include a variable geometry (VG) nozzle having a nozzle actuator at said aft portion for exhausting exhaust gas from combustion of said fuel by said combustion system, and a processor coupled to receive sensing signals from at least one of a pressure sensor and a temperature sensor during flight, wherein said processor provides control signals to said nozzle actuator for dynamically controlling an aperture size of said VG nozzle, at least implementing said dynamically controlling said aperture size of said VG nozzle after said separating, as suggested and taught by Baker, in order to change the critical areas such as throat and exit areas of the nozzle to improve the operation envelope as evidenced by Parilla (U.S. Patent No. 3,094,072 – Column 1, Lines 53-62) {“...variable geometry inlets and exits permit operation over a wider range of flight Mach numbers, angle of attack and yaw; improved maneuverability, rate of climb, acceleration, and fuel economy’).

Regarding Claim 2, Redding in view of Goss and Baker disclose the invention as claimed and discussed above. Redding further discloses said HSLRB engine generates sufficient excess thrust for said separating, and to accelerate to a speed of at least 3 Mach more relative to its speed at a time of said separating (Figure 4 – Paragraph 0113 – the HSLRB, 19 and 15, is launched from the high-speed launch airplane, 27, between Mach 2.0 and Mach 3.0 and continues to a speed higher than Mach 6.0 in ramjet mode and higher in Scramjet and rocket modes).

Regarding Claim 7, Redding in view of Goss and Baker disclose the invention as claimed and discussed above. Redding further disclose said high-speed launch airplane autonomously provides a speed of at least 2.0 Mach (Paragraph 0113, Lines 6-10 – the HSLRB is ignited while still attached to the high-speed launch airplane at a speed between Mach 2 and Mach 3, therefore the high-speed launch airplane provides a speed of at least Mach 2.0 autonomously).

Regarding Claim 8, Redding in view of Goss and Baker disclose the invention as claimed and discussed above. Redding further disclose said HSLRB stage provides a speed of at least 3 Mach more relative to a speed at the time of said separating (Figure 4 – Paragraph 0113 – the HSLRB, 19 and 15, is launched from the high-speed launch airplane, 27, between Mach 2.0 and Mach 3.0 and continues to a speed higher than Mach 6.0 in ramjet mode and higher in Scramjet and rocket modes).

Regarding Independent Claim 9, Redding discloses a method of propulsion using a ramjet (Paragraph 0055 – the method of launching a stage that includes a ramjet prolusion system is described), comprising: 
providing a high-speed-launch ramjet boost (HSLRB) stage (19 and 15) including a frame (Figure 3 – the HSLRB stage, 19 and 15, has a frame) including a front portion (Figures 3 and 5 – the left side, as seen in the figures, of HSLRB, 19 and 15, is the front portion) and an aft portion (Figures 3 and 5 – the left side, as seen in the figures, of HSLRB, 19 and 15, is the right portion), and a fuel tank (Paragraph 0055 – the HSLRB, 19 and 15, includes a fuel tank) within said frame (Paragraph 0055 – the fuel tank is within the frame) and a high-speed-launch ramjet boost (HSLRB) engine within said frame (Figures 3 and 5 – Paragraphs 0055-0056 – the engine of the HSLRB stage, 19 and 15, includes a ramjet mode and is carried to a high speed by the SR-71 aircraft and therefore is a high-speed-launch ramjet boost engine ) attached to a high-speed launch airplane (Figure 3 – the HSLRB, 19 and 15, is attached to a high speed launch airplane, 27) configured to reach a speed of at least 1.5 Mach (Figure 4 – Paragraph 0113, Lines 6-10 – the SR-71 or high speed launch airplane reaches a speed of between Mach 2 and Mach 3 before starting the HSLRB therefore the high speed launch airplane reaches a speed of at least Mach 1.5), said HSLRB engine includes a combustion system (Figure 5 - Paragraph 0055 – the HSLRB engine has a combustion system that has a rocket mode, ramjet mode and scramjet mode) and at least one inlet (Figure 5 – the engine has an inlet shown at the left sides of the engine and pointed to by “LIP”) providing a pathway for air to flow within said frame toward said fuel injectors (Figure 5 – the inlet provides a pathway for the air to flow to the fuel injectors within the frame); 
carrying said HSLRB stage to a speed of at least 2.0 Mach during flight of said high-speed launch airplane (Figure 4 - Paragraph 0113 – the HSLRB is carried by the high-speed launch airplane to a speed of between Mach 2 and Mach 3 before starting); 
igniting said HSLRB engine while attached to said high-speed launch airplane and while said high-speed launch airplane is traveling at a speed of at least 1.5 Mach  (Paragraph 0113 – the ramjet of the HSLRB is started/ignited while still captive on/attached to the high-speed airplane after the high speed airplane reaches a speed of Mach 2, which is higher than 1.5); and
separating said HSLRB stage from said high-speed launch airplane (Paragraph 0113, Lines 10-12 – the HSLRB, 19 and 15, is launched/deployed after being started/ignited).
Redding, as discussed so far, does not disclose a fuel pump within said frame; said HSLRB engine includes a combustion system and, and a variable geometry (VG) nozzle having a nozzle actuator for exhausting exhaust gas from combustion of fuel by the combustion system; 
launching a rocket-powered stage from said HSLRB stage in response to said HSLRB stage reaching a predetermined speed after said HSLRB has separated from said high-speed launch airplane, launching said rocket-powered stage including firing a rocket engine from said rocket-powered stage after said rocket-powered stage separated from said HSLRB stage.
However, a second embodiment of Redding (Figure 6) teaches a method of propulsion comprising:
an HSLRB (Paragraph 0118 – the RBCC/ABPM, 15), and launching a rocket-powered stage from said HSLRB stage in response to said HSLRB stage reaching a predetermined speed after said HSLRB has separated from a launch airplane (Paragraphs 0095, 0113 and 0148 – the HSLRB increases speed until it is above Mach 10, which is a predetermined speed and then the HSLRB, 15, is staged/separated from the cruiser, 14, which includes a plug-cluster rocket engine (PCE) and therefore is a rocket-powered stage; thus the cruiser is launched from the HSLRB after the HSLRB and the rocket powered stage are separated from the launch aircraft), launching said rocket-powered stage including firing a rocket engine from said rocket-powered stage after said rocket-powered stage separated from said HSLRB stage (Paragraph 0148 – the rocket engine of the rocket-powered stage is ignited/fired after the rocket-powered stage separates from the HSLRB.
Further it is noted that the second embodiment of Redding is a further stage of development of the first embodiment of Redding (Figure 8).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Redding by making the vehicle attached to the high-speed launch airplane include the HSLRB and a rocket-powered stage such that the method of Redding further includes launching a rocket-powered stage from said HSLRB stage in response to said HSLRB stage reaching a predetermined speed after said HSLRB has separated from said high-speed launch airplane, launching said rocket-powered stage including firing a rocket engine from said rocket-powered stage after said rocket-powered stage separated from said HSLRB stage, as taught by the second embodiment of Redding, in order to provide affordable on-orbit services with reduced spacecraft operating costs (Redding – Paragraph 0080).
Redding does not explicitly disclose a fuel pump within said frame; said HSLRB engine includes a variable geometry (VG) nozzle having a nozzle actuator for exhausting exhaust gas from combustion of fuel by the combustion system.
However, Goss teaches a high-speed-launch ramjet boost (HSLRB) stage (Figure 1) including: a frame (Figure 1 – the outermost structure of the missile) a fuel pump (Figures 8-12, Element 440) within said frame (Figure 8 – the fuel pump, 440, is shown to be within the frame).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Redding to have said HSLRB engine includes a fuel pump within the frame, as suggested and taught by Goss, in order to have a combustion system that operates at a minimum cruise combustion efficiency of 80 percent at high altitudes and 90 percent at low altitudes (Goss – Column 15, Lines 55-62).
Redding in view of Goss do not disclose a variable geometry (VG) nozzle having a nozzle actuator for exhausting exhaust gas from combustion of said fuel by said combustion system, after said separating dynamically controlling an aperture size of said VG nozzle to be largest at a relatively low Mach and smallest at a relatively high Mach. 
However, Baker teaches a variable geometry (VG) nozzle (Figure 3, 64) for a ramjet engine (Paragraph 0013, Lines 13-16) having a nozzle actuator (74) for exhausting exhaust gas from combustion of said fuel by said combustion system (Paragraph 0015 – the exhaust from the combustion of fuel in the combustion system is exhausted through the nozzle).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the invention of Redding in view of Goss to include a variable geometry (VG) nozzle having a nozzle actuator for exhausting exhaust gas from combustion of said fuel by said combustion system, as suggested and taught by Baker, in order to change the critical areas such as throat and exit areas of the nozzle to improve the operation envelope as evidenced by Parilla (U.S. Patent No. 3,094,072 – Column 1, Lines 53-62) {“...variable geometry inlets and exits permit operation over a wider range of flight Mach numbers, angle of attack and yaw; improved maneuverability, rate of climb, acceleration, and fuel economy’).

Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Redding in view of Goss and Baker as applied to claim 1 above, and further in view of Marvin (U.S. Patent No. 3,533,238), hereinafter Marvin.

Regarding claim 3, Redding in view of Goss and Baker disclose the invention as claimed and discussed above.
Redding further disclose the use of a VG inlet (Figure 5 – the inlet/left side of the engine is shown to change size and therefore is a variable geometry inlet) that is dynamically controlled (Figure 5 – the inlet is changed as the speed changes therefore it is dynamically controlled).
Redding in view of Goss and Baker do not disclose wherein said inlet comprises an inlet actuator, and said processor provides control signals to said inlet actuator for dynamically controlling a geometry of said VG inlet.
However, Marvin discloses a VG inlet (32) having an inlet actuator (42), and a processor (Column 2, Lines 67-72 – the actuator, 42, is automatically controlled as a function of pressure sensor, 44, and therefore the system would have a controller/processor) provides control signals to said inlet actuator for dynamically controlling a geometry of said VG inlet (Column 2, Lines 67-72 – the actuator, 42, is varied as a function of altitude, flight Mach number, and pressure via sensor, 44, therefore the actuator is dynamically controlled by a controller that would provide signals).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the invention of Redding in view of Goss and Baker, by having a variable geometry inlet having an inlet actuator and said processor provides control signals to said inlet actuator for dynamically controlling a geometry of said VG inlet, as taught by Marvin, in order to control inlet supply to match engine demand (Marvin - Column 1, Lines 45-50).

Regarding claim 10, Redding in view of Goss and Baker disclose the invention as claimed and discussed above.
Redding further discloses the use of a VG inlet (Figure 5 – the inlet/left side of the engine is shown to change size and therefore is a variable geometry inlet) further comprising dynamically controlling a geometry of said VG inlet after HSLRB stage separates from said high-speed launch airplane (Figures 4 and 5 – the inlet is changed as the speed changes therefore it is dynamically controlled at high speeds, i.e. Mach 5 and Mach 10, after the HSLRB separation from the airplane which occurs between Mach 2 and 3, therefore it is controlled after separating).
Redding in view of Goss and Baker do not explicitly disclose wherein said inlet comprises an inlet actuator.
However, Marvin discloses a VG inlet (32) having an inlet actuator (42), and a processor (Column 2, Lines 67-72 – the actuator, 42, is automatically controlled as a function of pressure sensor, 44, and therefore the system would have a controller/processor) provides control signals to said inlet actuator for dynamically controlling a geometry of said VG inlet (Column 2, Lines 67-72 – the actuator, 42, is varied as a function of altitude, flight Mach number, and pressure via sensor, 44, therefore the actuator is dynamically controlled by a controller that would provide signals).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the invention of Redding in view of Goss and Baker, by having a variable geometry inlet having an inlet actuator, as taught by Marvin, in order to control inlet supply to match engine demand (Marvin - Column 1, Lines 45-50).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Redding in view of Goss, Baker and Marvin as applied to claim 3 above, and further in view of Carton (U.S. Patent No. 6,915,626), hereinafter Carton.

Regarding Claim 4, Redding in view of Goss, Baker and Marvin disclose the invention as claimed and discussed above.
Redding in view of Goss, Baker and Marvin do not disclose said VG inlet includes a frangible inlet cover, wherein said frangible inlet cover is shattered before said igniting.
However, Carton teaches a ramjet engine (Abstract, Lines 1-3 – the system is for a ramjet engine) with an inlet (8) that includes a frangible inlet cover (15/16 – Column 4, Lines 16-18 – the cover, 15/16, is frangible), wherein said frangible inlet cover is shattered before operating the ramjet engine (Column 3, Lines 8-17 – the frangible cover, 15, is shattered/destroyed prior to operation of the ramjet engine).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Redding in view of Goss, Baker and Marvin to include said VG inlet includes a frangible inlet cover, wherein said frangible inlet cover is shattered before said operation of the ramjet engine, and before said igniting, as taught by Carton, in order to avoid leaks of air into the inlet duct prior to operation as a ramjet (Carton – Column 1, Lines 30-34) thus reducing aerodynamic losses before the HSLRB stage operates.

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Redding in view of Goss and Baker as applied to claim 1 above, and further in view of Kepler (U.S. Patent No. 3,974,648), hereinafter Kepler.

Regarding Claim 6, Redding in view of Goss and Baker disclose the invention as claimed and discussed above. 
Redding in view of Goss and Baker do not disclose said dynamically controlling said aperture size comprises controlling said aperture size to be largest at a relatively low Mach and smallest at a relatively high Mach.
However, Kepler teaches a ramjet engine (Figures 2 and 3) that dynamically controls an aperture size (Figures 2 and 3 – Column 2, Lines 66-68 – the size of the aperture, 27, is dynamically controlled) wherein said dynamically controlling said aperture size comprises controlling said aperture size to be largest at a relatively low Mach (Figures 2 and 3 – the aperture, 27, is larger at a relatively lower Mach, approximately 3.0, as shown in Figure 2, than the aperture, 27, at a higher Mach, as shown in Figure 3) and smallest at a relatively high Mach (Figures 2 and 3 – the size of the aperture, 27, is smaller at the higher Mach, approximately 8.0, than at the lower Mach).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Redding in view of Goss and Baker to include the dynamically controlling said aperture size comprises controlling said aperture size to be largest at a relatively low Mach and smallest at a relatively high Mach, as taught by Kepler, in order to allow the extension of the operating range of the engine to lower super-sonic speeds without significantly penalizing the high speed performance (Kepler – Column 1, Lines 50-53).

Claim(s) 11-13, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Redding.

Regarding Independent Claim 11, Redding Discloses a method, comprising:
flying an airplane at a speed of at least 1.5 Mach (Figure 4 – Paragraph 0101 – the SR-71 is an airplane that flies to a speed of Mach 3, which is at least 1.5 Mach), a high-speed-launch ramjet boost (HSLRB) stage connected to the airplane (Figures 3 and 5 – Paragraphs 0055 and 0056 – the HSLRB, 15 and 19, is a stage of a vehicle that includes a ramjet mode and is carried to a high speed while captive/connected to the SR-71/airplane);
igniting a ramjet engine of the HSLRB stage after the HSLRB stage reaches a speed of at least 1.5 Mach (Paragraph 0113 – the ramjet of the HSLRB is started/ignited while still captive on/attached to the high-speed airplane after the high speed airplane reaches a speed of Mach 2, which is higher than 1.5);
separating the HSLRB engine from the airplane after the airplane reaches a speed of at least 2.0 Mach (Paragraph 0113 – the HSLRB is not separated from the airplane until the ramjet is started which occurs between Mach 2 and 3; thus the separating of the HSLRB from the airplane occurs after the airplane reaches a speed of at least Mach 2).
Redding, as discussed so far, does not disclose separating a rocket-powered stage from the HSLRB engine after separating the HSLRB from the airplane and igniting the ramjet engine, the rocket-powered stage carrying a payload and configured to propel a payload under rocket power, independent from the HSLRB engine.
However, a second embodiment of Redding (Figure 6) teaches a method of propulsion comprising:
an HSLRB (Paragraph 0118 – the RBCC/ABPM, 15), and separating a rocket-powered stage from said HSLRB stage after said separating from a launch aircraft and igniting the ramjet engine(Figure 6 – Paragraphs 0095, 0113 and 0116 – the cruiser, 14, includes a plug-cluster rocket engine to propel the cruiser and therefore is a rocket powered stage that is separated from the HSLRB after the HSLRB and the rocket powered stage are separated from the launch aircraft and the ramjet is ignited), the rocket-powered stage carrying a payload (Paragraphs 0042 and 0070 – the rocket-powered stage, 14, carries a payload that includes spacecraft components and consumables) and configured to propel the payload under rocket power, independent from the HSLRB engine (Paragraph 0095 – the rocket engine propels the stage and payload into orbit after separated from the HSLRB, 15).
Further it is noted that the second embodiment of Redding is a further stage of development of the first embodiment of Redding (Figure 8).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Redding by making the vehicle attached to the high-speed launch airplane include the HSLRB and a rocket-powered stage such that the method of Redding further includes separating a rocket-powered stage from the HSLRB engine after separating the HSLRB from the airplane and igniting the ramjet engine, the rocket-powered stage carrying a payload and configured to propel a payload under rocket power, independent from the HSLRB engine, as taught by the second embodiment of Redding, in order to provide affordable on-orbit services with reduced spacecraft operating costs (Redding – Paragraph 0080).

Regarding Claim 12, Redding discloses the invention as claimed and discussed above.
Redding further discloses the HSLRB stage remains coupled to the airplane after the ramjet engine is ignited and before the airplane reaches the speed of at least 2.0 Mach (Paragraph 0113 – the HSLRB is not ignited until the airplane has at least a speed of Mach 2 and thus the HSLRB remains coupled to the airplane before the speed of Mach 2; the HSLRB remains coupled after the ramjet is ignited and until the operation is verified).

Regarding Claim 13, Redding discloses the invention as claimed and discussed above. Redding further discloses the ramjet engine is ignited after the airplane reaches the speed of at least 2.0 Mach (Paragraph 0113 – the HSLRB is not ignited until the airplane has at least a speed of Mach 2).

Regarding Claim 17, Redding discloses the invention as claimed and discussed above. Redding further discloses igniting a rocket engine of the rocket-powered stage (Paragraph 0148 – the rocket engine of the rocket-powered stage, 14, is ignited/started).

Regarding Claim 19, Redding discloses the invention as claimed and discussed above. Redding further discloses releasing the payload from the rocket-powered stage into orbit (Paragraph 0070 – the payload carrier by the rocket-powered stage, 14, includes tools, spacecraft components and consumables to service satellites that are in orbit; therefore the components and consumables that are used to service the satellites are released from the stage into orbit on-board the satellite).

Claim(s) 14 is rejected under 35 U.S.C. 103 as being unpatentable over Redding as applied to claim 11 above, and further in view of Goss and Baker.

Regarding Claim 14, Redding discloses the invention as claimed and discussed above. Redding further discloses
a combustion system (Figure 5 - Paragraph 0055 – the HSLRB engine has a combustion system that has a rocket mode, ramjet mode and scramjet mode) for igniting fuel from a fuel tank (Figure 5 – Paragraph 0055 – the combustion system ignites fuel provided from a fuel tank using the injectors); 
at least one inlet (Figure 5 – the engine has an inlet shown at the left sides of the engine and pointed to by “LIP”) providing a pathway for air to flow within a frame toward fuel injectors (Figure 5 – the inlet provides a pathway for the air to flow to the fuel injectors within a frame as shown); 
a processor (Table 1, #14 – the HSLRB stage includes a computer along with autopilot and guidance and navigation, therefore the stage has a processor to perform such operations), wherein said processor provides control signals (Table 1, #14 – the HSLRB stage includes a computer along with autopilot and guidance and navigation, therefore processor provides control signals);
Redding does not explicitly disclose the combustion system igniting fuel pumped by a fuel pump; a variable geometry (VG) nozzle having a nozzle actuator for exhausting exhaust gas from combustion of said fuel by said combustion system, and a processor coupled to receive sensing signals from at least one of a pressure sensor and a temperature sensor during flight, wherein said processor provides control signals to said nozzle actuator for dynamically controlling an aperture size of said VG nozzle.
However, Goss teaches a high-speed-launch ramjet boost (HSLRB) stage (Figure 1) including:
a frame (Figure 1 – the outermost structure of the missile) including a front portion (Figure 1 - the front half of the missile) and an aft portion (Figure 1 – the rear half of the missile), and
a fuel pump (Figures 8-12, Element 440) within said frame (Figure 8 – the fuel pump, 440, is shown to be within the frame);
a combustion system (108) for igniting fuel pumped by said fuel pump (Figures 8-12 – the figures show the fuel from the fuel pump being provided to the combustor therefore the fuel from the fuel pump is ignited by the combustion system).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Redding to have the ramjet stage/HSLRB stage include: the combustion system igniting fuel pumped by a fuel pump, as suggested and taught by Goss, in order to have a combustion system that operates at a minimum cruise combustion efficiency of 80 percent at high altitudes and 90 percent at low altitudes (Goss – Column 15, Lines 55-62).
Redding in view of Goss do not disclose a variable geometry (VG) nozzle having a nozzle actuator for exhausting exhaust gas from combustion of said fuel by said combustion system, and a processor coupled to receive sensing signals from at least one of a pressure sensor and a temperature sensor during flight, wherein said processor provides control signals to said nozzle actuator for dynamically controlling an aperture size of said VG nozzle.
However, Baker teaches a variable geometry (VG) nozzle (Figure 3, 64) for a ramjet engine (Paragraph 0013, Lines 13-16) having a nozzle actuator (74) for exhausting exhaust gas from combustion of said fuel by said combustion system (Paragraph 0015 – the exhaust from the combustion of fuel in the combustion system is exhausted through the nozzle), and a processor (Paragraph 0021, Lines 18-23 – the controller is a processor) coupled to receive sensing signals from at least one of pressure sensor (Paragraph 0021, Lines 18-23 – the actuator is controlled based on the nozzle pressure ratio therefore the processor would be coupled to a pressure sensor to sense the pressure ratio) and a temperature sensor during flight (Paragraph 0021, Lines 25-27 – the actuator is to be controlled by a temperature sensor therefore the processor would be coupled to a temperature sensor), wherein said processor provides control signals to said nozzle actuator (Paragraph 0021, Lines 18-23 – the processor controls the actuator) for dynamically controlling an aperture size of said VG nozzle (Paragraph 0030 – the nozzle changes the exit area/aperture size of the nozzle), and dynamically controlling the said aperture size of said VG nozzle(Paragraph 0030 – the nozzle changes the exit area/aperture size of the nozzle).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the invention of Redding in view of Goss to include a variable geometry (VG) nozzle having a nozzle actuator for exhausting exhaust gas from combustion of said fuel by said combustion system, and a processor coupled to receive sensing signals from at least one of a pressure sensor and a temperature sensor during flight, wherein said processor provides control signals to said nozzle actuator for dynamically controlling an aperture size of said VG nozzle, , as suggested and taught by Baker, in order to change the critical areas such as throat and exit areas of the nozzle to improve the operation envelope as evidenced by Parilla (U.S. Patent No. 3,094,072 – Column 1, Lines 53-62) {“...variable geometry inlets and exits permit operation over a wider range of flight Mach numbers, angle of attack and yaw; improved maneuverability, rate of climb, acceleration, and fuel economy”).

Claim(s) 15 is rejected under 35 U.S.C. 103 as being unpatentable over Redding as applied to claim 11 above, and further in view of Baker.

Regarding Claim 15, Redding discloses the invention as claimed and discussed above. 
Redding further discloses controlling the HSLRB stage after separating the HSLRB from the airplane (Figures 4 and 5 – Paragraph 0114 – the HSLRB, 15, is controlled dynamically after separation from the airplane).
Redding does not disclose dynamically controlling an aperture of a variable geometry (VG) nozzle.
However, Baker teaches a variable geometry (VG) nozzle (Figure 3, 64) for a ramjet engine (Paragraph 0013, Lines 13-16) that dynamically controls the an aperture size of said VG nozzle(Paragraph 0030 – the nozzle changes the exit area/aperture size of the nozzle).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the invention of Redding to include a variable geometry (VG) nozzle on the HSLRB stage, as suggested and taught by Baker, that is dynamically controlled after the HSLRB stage is separated from the airplane in order to change the critical areas such as throat and exit areas of the nozzle to improve the operation envelope as evidenced by Parilla (U.S. Patent No. 3,094,072 – Column 1, Lines 53-62) {“...variable geometry inlets and exits permit operation over a wider range of flight Mach numbers, angle of attack and yaw; improved maneuverability, rate of climb, acceleration, and fuel economy’).

Claim(s) 16 is rejected under 35 U.S.C. 103 as being unpatentable over Redding as applied to claim 11 above, and further in view of Martin (U.S. Patent No. 6,932,302), hereinafter Martin.

Regarding Claim 16, Redding discloses the invention as claimed and discussed above. Redding further discloses the ramjet engine is ignited before the HSLRB stage is separated from the airplane (Paragraph 0113 – the ramjet is started/ignited while still captive on the airplane); and the HSLRB stage includes a fuel tank that supplies fuel to the ramjet engine after the HSLRB stage is separated from the airplane (Paragraphs 0055 and 0113 – the HSLRB, 19 and 15, includes a fuel tank that will supply the propulsion system, i.e. the ramjet engine with fuel after the HSLRB separates from the airplane).
Redding does not disclose the ramjet engine drawing fuel from the airplane before the HSLRB stage is separated from the airplane.
However, Martin teaches a launch system (Title) with a first stage, 22, and a second stage, 24, where the engines of the second stage use fuel from the first stage while they are connected to each other up to separation between the stages (Column 6, Lines 39-56).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Redding by making the HSLRB stage, which is a second stage of the launching system of Redding, such that is uses the fuel from the airplane, which is a first stage of the launching system of Redding, before the separate from each other, as taught by Martin, in order to have a large amount of fuel in aboard the HSLRB after separation from the airplane (Martin – Column 6, Lines 53-56) thereby allowing longer operation of HSLRB.

Claim(s) 18 is rejected under 35 U.S.C. 103 as being unpatentable over Redding as applied to claim 11 above, and further in view of Marsh (U.S. Patent No. 3,563,467), hereinafter Marsh.

Regarding Claim 18, Redding discloses the invention as claimed and discussed above. Redding does not disclose the rocket-powered stage includes a high-expansion ratio rocket nozzle.
However, Marsh teaches a rocket motor with a high-expansion ratio rocket nozzle (Column 1, Lines 8-25 – a rocket motor with a nozzle with an expansion ratio for use in high altitudes and space is described, which has an expansion ratio higher than that of a nozzle designed for operation in lower altitudes).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Redding by using a high-expansion ratio rocket nozzle, as taught by Marsh, on the rocket-powered stage of Redding in order to provide an optimal performance of the rocket-powered stage in high altitudes and in orbit (Marsh – Column 1, Lines 8-25).

Claim(s) 20 is rejected under 35 U.S.C. 103 as being unpatentable over Redding as applied to claim 11 above, and further in view of Spencer (U.S. Patent No. 6,450,452), hereinafter Spencer.

Regarding Claim 20, Redding discloses the invention as claimed and discussed above. Redding does not explicitly disclose the HSLRB stage includes at least one of wings or a lifting-body/waverider fuselage.
However, Spencer teaches first stage of a booster engine (Abstract) that includes wings (Abstract – the first stage includes wings).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Redding by making the HSLRB stage of Redding include wings, as taught by Spencer, in order to allow for controlled descent and recovery with minimal structural enhancement or added mass (Spencer – Abstract).

Response to Arguments

Applicant’s arguments have been considered but are moot in view of the new grounds of rejection set forth herein.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT THOMAS whose telephone number is (571)272-4813. The examiner can normally be reached Monday-Friday 8:00am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571)272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRT/Examiner, Art Unit 3741                                                                                                                                                                                                        /TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741